DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
As a result of the Response filed on May 11, 2022, claims 1-27 remain pending. Claims 7-8 are amended. 

Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record does not disclose a touch integrated display device comprising the combination of:
at least one metal layer disposed over the substrate in the active area and extended to the fan out area, wherein the at least one metal layer comprises a plurality of source lines and a plurality of gate lines; 
a touch sensor and trace layer disposed over the at least one metal layer in the active area and extended to the fan out area; and
 a shielding layer interposed between the at least one metal layer and the touch sensor and trace layer, wherein the shielding layer is at least disposed at an overlap region of the fan out area where the at least one metal layer and the touch sensor and trace layer are overlapped from a top view.

Regarding claim 22, similarly, the prior art of record does not disclose a touch integrated display device comprising the combination of: 
at least one metal layer disposed over the substrate in the active area and extended to the fan out area, wherein the at least one metal layer comprises a plurality of source lines and a plurality of gate lines;
 a touch sensor and trace layer disposed over the at least one metal layer in the active area and extended to the fan out area; and
 wherein the touch sensor and trace layer comprises a plurality of touch traces extended from the active area to the fan out area, and at least one of the plurality of touch traces has a turning portion in the active area such that the at least one touch trace is extended into two opposite peripheral regions of the fan out area.

The previously cited prior art of record including Jang (US 2018/0033979 A1) and Han (US 2019/0204952 A1) does not teach the particular structural and relational elements claimed above. For example, Jang discloses a substrate with an active area and fan-out area (Fig. 1, Fig. 13, base layer, #106) but does not disclose “at least one metal layer disposed over the substrate in the active area and extended to the fan out area, wherein the at least one metal layer comprises a plurality of source lines and a plurality of gate lines” because the cited metal layer (Fig. 13, shield metal, #169) does not extend to the fan-out area and only is provided within the active area. Furthermore, as argued by Applicant, Jang also does not disclose “a touch sensor and trace layer disposed over the at least one metal layer in the active area and extended to the fan out area” because the cited touch electrodes do not extend to the bend portions F (Fig. 13 of Jang, first electrode, #112; pg. 9 of Applicant Remarks). Next, while Jang does teach a shielding layer, it does not teach the relational feature of “a shielding layer interposed between the at least one metal layer and the touch sensor and trace layer, wherein the shielding layer is at least disposed at an overlap region of the fan out area where the at least one metal layer and the touch sensor and trace layer are overlapped from a top view”.  Finally, Jang also does not disclose the opposite peripheral regions of the fan out area element of claim 22 recited as “at least one of the plurality of touch traces has a turning portion in the active area such that the at least one touch trace is extended into two opposite peripheral regions of the fan out area.” (Remarks at pg. 10-11). 
Han was cited for its cathode layer within an inactive area (Fig. 4-5 of Han) and do not cure the deficiencies of Jang above with respect to the elements at issue. The remaining cited prior art is relevant to the field of the invention of touch integrated displays with active/inactive areas, but do not teach or render obvious claims 1 or 22 above. The reason for this is because there is insufficient teaching, suggestion or motivation to modify the Jang or other cited references in combination, to arrive at the claimed invention with all the structural and relational elements above including (1) a metal region extending to the fan out area (2) a touch sensor and trace layer disposed over the at least one metal layer in the active area and extended to the fan out area and (3) a shielding layer interposed between the at least one metal layer and the touch sensor and trace layer, disposed at an overlap region of the fan out area where the at least one metal layer and the touch sensor and trace layer are overlapped. Thus, independent claims 1 and 22 are free of and unobvious over the prior art and are allowed. 
The remaining claims are dependent off of either claim 1 or claim 22 and are allowed as a result of their dependencies. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KWIN XIE/Primary Examiner, Art Unit 2626